Blandford, Justice.
Grier rented to Cross a.tract of land. ■ The growing crop thereon was afterwards levied upon, under a distress warrant for $100.00 in favor of Grier against Cross. Cross filed a counter-affidavit setting up that he was not indebted, and also filed a bill and asked for the appointment of a receiver, to take charge of the crop and gather and market the same; and a receiver was accordingly appointed. The case went to trial, and the jury found a verdict in favor of Grier for $33.75. The court (there being funds in the hands of the receiver to be distributed) decreed, first, that, all the costs and charges accruing in the case, to-wit, the fees of the auditor and court costs, the pay of the receivers, and the expenses of gathering and housing and mar-' keting the crop, be first paid out of this fund, and that the balance, when ascertained, be equally divided between-Cross and Grier; but that out of the amount going to Cross, the verdict of $33.75 in favor of Grier should be. paid. This decree is excepted to and error assigned thereon.
*437Tho decree upon its face seems manifestly right to us. We do not see how the chancellor could have decreed otherwise than he did. The record in this case is very meagre, the bill and answer, etc., not being sent up as a part of the record. No error appearing in the decree itself, and the record not showing any error therein, we must affirm the decree. lie who alleges error must show it; and the plaintiff in error having failed to show any error in this record, the judgment is affirmed.